Citation Nr: 0304519	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  92-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ulnar 
neuropathy.

2.  Entitlement to service connection for residuals of a 
brachial plexus injury of the right arm.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 RO decision that denied service 
connection for left ulnar neuropathy due to service-connected 
gunshot wound and for injury of the right arm.

In August 1994 and February 1996, the Board remanded this 
matter for additional development.  In a February 1999 
decision, the Board denied service connection for left ulnar 
neuropathy and residuals of a brachial plexus injury of the 
right arm, claimed secondary to service-connected residuals 
of a gunshot wound to the left arm.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2000, the veteran and the VA Secretary 
filed a joint motion to vacate and remand the Board decision, 
and by a July 2000 order the Court granted the motion.  In 
April 2001 and January 2002, the Board remanded the case to 
the RO for further development of the evidence.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a 
gunshot wound to the left upper arm/shoulder area.

2.  The veteran has been diagnosed with residual sensory 
nerve loss of the left ulnar area (or left ulnar neuropathy) 
that is etiologically related to the in-service gunshot 
wound.

3.  The veteran's right brachial plexus injury was suffered 
in an accident many years after service, and it was not 
caused or worsened by the service-connected residuals of a 
gunshot wound to the left upper arm/shoulder area.


CONCLUSIONS OF LAW

1.  Left ulnar neuropathy was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a right brachial plexus injury were not 
incurred in or aggravated by active service, and are not 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Marine Corps from 
April 1966 to January 1969.  His service medical records show 
that during service in Vietnam in March 1968, he was wounded 
in action when he sustained a gunshot wound to his left upper 
arm that fractured his left humerus.  He underwent secondary 
closure to the wound in April 1968.  In May 1968, he 
complained of left shoulder pain below the deltoid, and 
examination of the left shoulder showed loss of motion and 
deltoid atrophy.  He was advised to use his left arm lightly 
and to participate in daily physical therapy.  In August 
1968, he reported an aching feeling in his left shoulder.  
Examination of the left shoulder revealed a good range of 
motion; the impression was a healing gunshot wound of the 
left shoulder with minimal residual ankylosis.  In September 
1968, he reported that he was without left shoulder pain; 
examination revealed a well healed gunshot wound and full 
range of motion of the left shoulder.  X-rays showed a well 
healed fracture of the proximal humerus with no signs of 
inter articular involvement.  On his separation examination 
in December 1968, he had scars on his left upper arm and 
shoulder, but his neurologic systems were normal.  None of 
the service medical records reflects any right upper 
extremity symptoms.  The record shows that he was awarded the 
Purple Heart.

On VA orthopedic examination in July 1969, the veteran 
reported experiencing stiffness and numbness on his upper 
left arm.  Examination of the left upper arm revealed loss of 
motion at full extension; elbow, finger and wrist motions 
were normal but poor in supination at the forearm.  There was 
definite weakness of elbow flexion against resistance.  He 
had atrophy and sensory deficit at the posterolateral and 
anterior aspect of the upper third to the middle of the 
forearm.  Biceps reflexes were hardly obtainable, but 
triceps, periosteal and tendon reflexes were present.  It was 
noted that there was no doubt that the veteran had sustained 
a partial injury to his musculocutaneous nerve.  X-rays of 
the left arm showed an old consolidated segmental oblique 
fracture which had an excellent position, slight displacement 
and no angulation.  The diagnosis was healed gunshot wound 
involving compound fracture of the upper third of the left 
humerus with residuals (mild limitation of motion, scar 
formation, muscle loss and partial mild paresis of the left 
musculocutaneous nerve).

In an August 1969 decision, the RO granted service connection 
for residuals of the gunshot wound of the left upper 
arm/shoulder area.  This disability involves the veteran's 
minor upper extremity, since he is right-handed.

On VA examination in August 1974, the veteran reported left 
shoulder pain that became sharp when he tried to lift 
anything; he stated that he was not able to get some jobs 
done because of physical inability with the left upper 
extremity.  He reported that he frequently awoke with 
numbness of his entire left upper extremity.  On examination 
of the left upper extremity, he had well-healed wounds over 
the anterior and posterior aspects of the proximal arm.  
Shoulder range of motion was full.  There was half-inch of 
atrophy of the arm and minimal weakness of the external 
rotators and questionably the deltoid and biceps muscles; the 
remainder of the musculature was strong, and the tone was 
normal.  Deep tendon reflexes were normal, except for 
questionable loss of the biceps reflex.  There was no 
numbness of the left hand on pinprick testing.  There was a 
large area of relative hypalgesia overlying the lateral 
aspect of the arm.  The impression was slight paresis of the 
left musculocutaneous nerve resulting in atrophy but without 
any significant weakness of the biceps and brachialis 
muscles, and with hypalgesia of cutaneous nerves in the left 
shoulder and forearm which was of questionable clinical 
significance.  The doctor commented that while there were no 
serious neurological deficiencies, his greatest disability 
was recurrent pain in the area of the previous wound when 
performing certain tasks.

On another VA examination in August 1974, the veteran 
reported left arm pain and numbness.  The doctor remarked 
that there had been excellent healing of the fracture of the 
upper end of the left humerus.  Examination of the left arm 
and shoulder revealed decreased sensation and no tenderness.  
Neurological findings were otherwise normal.  He had good 
strength on internal and external rotation of the left 
shoulder.  The impression was a bullet wound of the left 
shoulder which involved the upper end of the humerus and was 
recovered.  The only noted residual was the sensory loss that 
the veteran experienced in his left upper lateral arm.  It 
was noted that there was no atrophy and that the left arm 
worked normally for all functional purposes except for 
subjective symptoms on several occasions when he had slept on 
the arm; the symptoms and findings were felt to be minimal.

The veteran was seen by VA in January 1989 with complaints of 
left shoulder pain and weakness.  Left shoulder range of 
motion was full, but the left shoulder was weak and tender.  
The diagnosis was status post gunshot wound of the left 
shoulder. On examination later that month, left shoulder 
external rotation and flexion were restricted, with crepitus.  
He also had pain on motion and decreased muscle power.

The veteran testified at an RO hearing in March 1990 in 
connection with a claim for a higher rating for the service-
connected left arm condition that he had numbness in his left 
arm, extending from his fingers to the back of his shoulder.  
He stated that he had dislocated his left arm twice in the 
past 4 years.  He indicated that left hand grip was weak and 
that he had had numbness in his left fingers for the past 10 
years.

On VA neurological examination in April 1990, the veteran 
reported that he had pain and numbness in his left arm and, 
for the past 10 years, numbness in two fingers of his left 
hand.  He had decreased left arm strength in his deltoid and 
triceps muscles.  He also had decreased sensation in the area 
around the gunshot wound and the ulnar distribution.  The 
impression was possible ulnar neuropathy versus lower plexus 
injury, traumatic injury to the left upper arm with muscle 
mass loss, and numbness, most likely in the distal 
musculoskeletal cutaneous nerve.

On May 1990 VA electrodiagnostic study of the left upper 
extremity, the impression were old brachial plexus injury, 
peripheral neuropathy, and possible left ulnar nerve 
compression near the elbow.

A January 28, 1991 VA outpatient record shows the veteran 
sought treatment for right arm symptoms which he said started 
more than a week earlier after lifting heavy lumber; he 
related that symptoms had persisted, so he sought treatment.  
The impression at this January 28, 1991 outpatient visit was 
"Saturday night palsy" questionably secondary to muscle 
impingement.  Later records note that the injury reportedly 
occurred on January 11, 1991, and the medical records note 
that in that incident he had suffered a right lower brachial 
plexus stretch injury.  In early February 1991, there was an 
assessment of a questionable impingement versus ulnar nerve 
palsy.  In mid-February 1991, it was noted that he also had a 
possible C5 nerve root injury.  According to a March 1991 
written note by a VA doctor, the veteran had lost functional 
use of his right hand because of the right lower brachial 
plexus injury and would remain disabled for at least 6 
months.  In June 1991, it was noted that this would most 
likely be a permanent injury despite gradual improvement.  

A July 1991 VA outpatient record notes the veteran was still 
disabled from a right arm injury.  In a July 1991 statement 
to the RO, the veteran claimed that the January 1991 right 
arm injury was secondary to his service-connected left arm 
disability.  He claimed that at the time of the January 1991 
incident, he was moving lumber, holding the weight with his 
left arm; the left arm then went numb, and the load shifted; 
and in attempting to stop the load with his right arm, he 
sustained a stretch injury of the right arm brachial plexus.  
In a July 1991 statement to the Social Security 
Administration (SSA), the veteran also claimed his left arm 
disability precipitated the right arm injury in January 1991.

An October 1991 VA electrodiagnostic study found no evidence 
of active denervation.  On VA electrodiagnostic study in 
April 1992 for right shoulder strain and numbness, the 
impression was no significant abnormality in the right upper 
extremity; right brachial plexopathy was doubted.  

SSA records have been obtained by the VA.  The veteran was 
awarded SSA disability benefits in June 1992 based on a 
status post stretch injury of the lower brachial plexus on 
the right side, as well as the old injury to the left arm. 
SSA records note the left arm disability occurred in 1968.  
The right arm injury reportedly occurred on January 11, 1991 
at the veteran's job. 

In August 1994, a private doctor recounted the veteran's 
account that he was trying to move lumber in January 1991 
when the lumber fell, causing him to stretch his right arm 
quite a bit.  According to the veteran, he had this problem 
because he could not use his left arm well due to gunshot 
wound residuals.  The doctor indicated that the veteran had 
been hospitalized for the right arm injury.  The veteran also 
reported that he had left shoulder numbness in the area of 
the gunshot wound.  The impression was status post brachial 
plexus stretch injury to the right arm and a gunshot wound to 
the left shoulder region.  He appeared to have some 
limitations on examination involving making a fist, moving 
the joints of the fingers, and doing all activities that 
would require good dexterity of the right hand.  However, 
there was some inconsistency to the examination because at 
times he held his fingers tightly flexed and at other times 
he let them relax.  The doctor was surprised that he did not 
have more atrophy given the apparent degree of weakness.

In a September 1994 statement, the veteran's mother claimed 
she was a witness to the 1991 accident in which the veteran 
injured his right arm.  She said he had been moving lumber in 
the garage and, because of left arm problems, he overexerted 
his right arm to keep lumber from falling on him.

On VA peripheral nerves examination in October 1994, the 
veteran indicated that he had had weakness and numbness in 
his left shoulder and arm since the in-service injury.  He 
reported having no feeling in his left fourth and fifth 
fingers; he stated that he had not incurred any other 
injuries to his left upper extremity.  On examination, there 
was some scarring and minimal atrophy in his left shoulder 
area.  Pinprick was diminished over the entire left arm, 
forearm, shoulder area and lateral aspect of the hand which 
involved the fourth and fifth fingers.  The impressions were 
an old right upper extremity brachial plexus injury and a 
history of a gunshot wound to the left shoulder.  The 
examiner stated that bilateral upper extremity numbness could 
be due to peripheral neuropathy but also could have a 
contributing brachial plexopathy.  Further testing was 
recommended to determine the extent of left ulnar neuropathy 
and any contributing cervical disease.

VA electrodiagnostic study in November 1994 findings were 
compatible with left carpal tunnel syndrome.

On May 1996 VA neurological examination, the veteran 
described how, using his right hand, he had tried to protect 
his father's car from being damaged by falling cabinets.  
There were small scars on the left shoulder.  The right arm 
did not have any evidence of external injuries.  He had good 
range of motion of his shoulders, elbows, and wrist.  Motor 
strength was normal in all muscle groups.  There was no 
evidence of atrophy of the shoulder, hand, forearm, or the 
scapular, thenar, hypothenar or upper arm muscles.  The 
impression was weakness of the right hand and numbness of 
both upper extremities of unclear origin.  It was also noted 
that right brachial plexopathy needed to be ruled out.

VA diagnostic evaluation from July 1996 revealed findings 
compatible with right C5, C6, and C7 radiculopathy.  

The veteran underwent a VA neurological disorders in 
September 1996.  The assessment was right cervical 
polyradiculopathy at the C5, C6, and C7 nerve root levels, 
the etiology of which could be caused by any number of 
reasons.  Further testing was suggested to evaluate possible 
causes for cervical polyradiculopathy. 

A treating VA doctor noted in December 1996 that the veteran 
had a documented gunshot wound to the left shoulder with left 
ulnar neuropathy and a documented right brachial plexus 
injury secondary to the injury from the left arm.  

The veteran underwent a VA neurological disorders examination 
in March 1998; he reported having numbness and decreased 
sensation around the scars on his left shoulder.  He stated 
that his upper left shoulder dislocated very easily, and that 
it had done so on numerous occasions.  He reported that he 
had numbness in the medial aspect of his left forearm and the 
medial two fingers of his left hand.  He also described 
intermittent sharp pains in the right forearm unrelated to 
any certain activity.  He stated that his activity had been 
somewhat limited because of the decreased function of his 
left upper extremities.  Examination revealed well healed 
surgical scars on the left shoulder.  Strength was good and 
there was decreased pinprick.  The diagnosis was status post 
gunshot wound to the left upper extremity with an ill-defined 
pattern of sensory loss.  It was noted that, given the 
sensory abnormalities in the left upper extremity, C5 to T1 
root abnormalities would be postulated, and more likely, the 
sensory abnormalities were unrelated to the gunshot wound.  
Also, the diagnosis involved clear functional components that 
were non-physiological; possible etiologies were 
embellishment of a true neurological deficit, conversion 
disorder, and malingering.  There was no clear identified 
pattern of neurological deficit.  The doctor also commented 
that the findings of right cervical polyradiculopathy could 
have represented whether a true finding or an overread of 
rare abnormal waves; a cervical MRI was recommended.  The 
doctor also noted in conclusion that there had been no 
striking atrophy of the right upper extremity.  

After a March 1998 MRI of the cervical spine, the examining 
doctor stated in an addendum to the March 1998 VA examination 
report that the cervical spine had shown multiple non-
enhancing signal abnormalities in his high cervical cord 
which were findings consistent with demyelinating disease vs. 
transverse myelitis vs. other.  The examiner indicated that 
such lesions could have explained the veteran's sensory loss 
and that these lesions were unrelated to his prior gunshot 
wound.

An April 1998 brain MRI was consistent with but not specific 
for multiple sclerosis.  

A private doctor wrote in May 1998 that the veteran gave a 
history that he had been moving lumber at home when the 
lumber started to fall.  He reported that since his left arm 
was weak due to a prior injury, he had overdone it with his 
right arm, resulting in nerve damage.  On examination, muscle 
strength in all major muscle groups of the left arm and hand 
was 4/5 while muscle strength on the right was 3/5.  Grip 
strength on the left hand was 4/5, but it was 2/5 in the 
right hand.  The right hand and fingers were spastic; muscle 
mass was normal and symmetrical bilaterally and there was no 
muscle atrophy in the small muscles of either hand.  He could 
not open his right fist and had to use his left hand to open 
the fingers of the right fist.  Once extended, the right-hand 
fingers stayed extended.  He could not actively flex or 
extend the fingers of the right hand.  Right-hand stiffness 
was functional as a result of increased muscle tone.  There 
was decreased sensation to light touch in the fingers of both 
hands.  There were no fasciculations or involuntary 
movements.  The assessments were status post brachial plexus 
stretch injury to the right arm in 1991 and gunshot wound to 
the left shoulder region from service.  The doctor also 
commented that the lack of muscle atrophy was inconsistent 
with the degree of muscle weakness and spasticity in the 
right hand; it was thought that a recent MRI and spinal tap 
might be able to help explain the inconsistency.  

On treatment in May 1998, the veteran had cervical myelopathy 
with possibly associated right upper extremity weakness; he 
possibly had multiple sclerosis.  
  
According to a June 1998 SSA report, the veteran had a 
history of gunshot wound fracture of the left upper humerus 
in 1968 and a stretch injury to the right brachial plexus in 
1991.  The left upper extremity was healed with loss of 
dexterity and strength in several fingers of the left hand; 
the right brachial injury was healed with progressively 
reduced strength from the right shoulder down.

In June 1998, the veteran complained of spreading numbness in 
the left arm and chest as well as distal right upper 
extremity dysfunction.  The assessment was relapsing and 
remitting multiple sclerosis.

In May 1999, a VA doctor evaluated the veteran's complaints, 
and he noted that in addition to multiple sclerosis, the 
veteran had chronic right arm deficit secondary to the 1991 
brachial plexus injury; the residuals consisted of decreased 
sensation in the right arm as well as decreased strength.  
The doctor also clarified that the right arm weakness was 
secondary to the brachial plexus injury, not to multiple 
sclerosis.  

An August 1999 VA consultation report found decreased 
pinprick on the right upper and lower extremities, but normal 
proprioception; the assessment was multiple sclerosis with 
exacerbations.  

On treatment in November 1999, the veteran reported 
difficulty walking due to tiredness and weakness for the past 
5 years.  In June 2000, he was described as having a cord 
lesion resulting in severe proprioception decrease of the 
right hand.  

On VA neurological treatment in October 2000, the veteran had 
right leg weakness and right hand troubles.  It was also 
noted that he had suffered a gunshot wound to the left 
shoulder in service that had caused numbness in the 4th and 
5th digits of his left hand.  On sensory examination, he had 
decreased pinprick in the right foot and leg, in the ulnar 
distribution of the left arm halfway to the elbow, and in the 
right hand and arm.  The treating doctor assessed multiple 
sclerosis affecting the right more than the left, with a 
slight decrease in strength on the right leg and an increase 
in gait problems.  In another October 2000 record, it was 
noted that multiple sclerosis involved mainly right spastic 
ataxia of the arm, greater than on the left.  

In June 2002, the veteran underwent a VA neurological 
examination.  The examining VA doctor noted that the 
veteran's primary diagnosis was multiple sclerosis, which had 
been diagnosed in 1998 and was now relapsing and remitting.  
The doctor described the in-service gunshot wound to the left 
shoulder area, and it was noted he apparently had some 
decreased sensations in the ulnar distribution of his hand 
since that time.  There also was a right brachial plexus 
stretch injury in 1991 with decreased fine movements of this 
and decreased grip in the right hand.  Examination revealed 
generalized normal muscle strength; there was only a mild 
decrease in handgrip of the right hand.  There was some 
decreased pinprick and touch in the distribution of the left 
ulnar nerve of the left hand.  Diagnoses were multiple 
sclerosis, relapsing and remitting; gunshot wound to the left 
shoulder with residual sensory nerve loss of the left ulnar 
area of the hand and normal motor function on the left; and a 
history of right brachial plexus stress injury with mild 
decrease in right arm strength.  The doctor concluded that 
there was no relationship between the right brachial plexus 
injury and the gunshot wound to the left shoulder.  He also 
stated that there was essentially no loss of function of his 
left arm from the gunshot wound to the left shoulder area.

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statements of the 
case, and Board remands, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records and examinations 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Secondary service connection may be established for 
disability that is proximately due to or as a result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection includes cases where an 
established service-connected disorder aggravates (leads to 
an additional increment of disability) of another disorder.  
In those circumstances, compensation is allowable for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 



A.  Left ulnar neuropathy

Service connection is in effect for residuals of a left upper 
arm/shoulder gunshot wound that occurred in service in 1968.  
The veteran was released from active duty in 1969.

Examinations soon after service showed a healed left shoulder 
area, but with residuals manifested by mild limitation of 
motion, scar formation, muscle loss, and partial mild paresis 
of the left musculocutaneous nerve.  Service connection has 
already been established for these gunshot wound residuals of 
the left arm, but the veteran is now also seeking service 
connection for left ulnar neuropathy.

Subsequent medical records show that left ulnar neuropathy 
has at times also been suspected as a residual of the service 
gunshot wound, such as on VA examination in 1990.  There also 
are later reports that the veteran had documented left ulnar 
neuropathy.  However, there is a November 1994 finding that 
was consistent with left carpal tunnel syndrome and a May 
1996 report that weakness and numbness of the left upper 
extremity was of unclear origin.  At a VA examination in 
March 1998, the examining doctor opined that the sensory 
abnormalities in the left upper extremity were possibly 
related to C5 to T1 abnormalities but that the sensory 
abnormalities were not related to the gunshot wound; that 
examiner also found possible embellishment of symptoms, 
conversion disorder, and malingering, thus casting doubt as 
to the claimed residuals.  

The most recent VA examination, from June 2002, specifically 
found decreased pinprick and touch involving the left ulnar 
nerve of the left hand, and the diagnosis was gunshot wound 
to the left shoulder with residual sensory nerve loss of the 
left ulnar hand and normal motor function on the left.  The 
severity of left ulnar neuropathy may be questionable, as 
reflected by the June 2002 examination conclusion that there 
was essentially no functional loss of the left arm due to the 
gunshot wound.  

Giving the veteran the benefit of the doubt, the Board finds 
that his service-connected residuals of a gunshot wound of 
the left upper arm/shoulder also involve some residuals 
consisting of left ulnar neuropathy.  38 U.S.C.A. § 5107(b).  
Therefore, service connection for left ulnar neuropathy is 
warranted on a direct basis.

B.  Residuals of a brachial plexus injury of the right arm

With respect to the right arm condition, the veteran does not 
contend that he had a right brachial plexus injury during 
service.  Rather, he contends that the service-connected left 
arm condition was implicated in the right arm injury that 
occurred in 1991, many years after service.  He argues that 
the service-connected left arm condition caused him to 
overuse and overstretch his right arm in a 1991 accident.  
The file contains different accounts from the veteran as to 
what transpired at the time of the 1991 accident:  he reports 
he was moving lumber or trying to stop some falling lumber or 
cabinets, etc., and this occurred at home or at work.  One of 
the early treatment records from January 1991 contains an 
account by the veteran that he was moving heavy lumber, and 
at some later time developed symptoms for which he sought 
treatment.  Other varying accounts from the veteran appear 
later.  A September 1994 statement from the veteran's mother 
says she was a witness to the incident, but her statement 
does not indicate that she was actually watching the veteran 
at the time of some sudden trauma.

The Board notes that the primary medical problem afflicting 
the veteran at the present time with regard to the right 
upper extremity, as well as other areas, is multiple 
sclerosis that was diagnosed in 1998.  However, in 1991, many 
years before the diagnosis of multiple sclerosis, the veteran 
suffered a right brachial plexus injury in an accident with 
clinically observed residuals.  These residuals have been 
variously described over the years, but they have essentially 
been categorized as right upper extremity weakness due to 
right brachial plexus injury.  The Board also notes a VA 
doctor's May 1999 statement that the veteran's right arm 
weakness was secondary to the brachial plexus injury, not to 
his multiple sclerosis. 

In any event, returning to the cause of the January 1991 
right arm brachial plexus injury, there are no credible 
contemporaneous accounts from the time of the incident, or 
shortly thereafter, which might implicate the service-
connected left arm disability.  In fact, the veteran's 
initial statements after the injury, when he first sought 
treatment, are to the effect that he strained the right arm 
when moving heavy lumber.  That he might primarily use his 
right arm to lift lumber only seems natural, inasmuch as he 
is right-handed and would emphasize use of that dominant arm.  
The Board fails to see how the veteran might "overuse" his 
dominant right upper extremity because of the left arm 
disability.  

With respect to the veteran's contention that his service-
connected left arm disability rendered him partly or fully 
unable to use his left arm at the time of the January 1991 
right arm injury, the Board notes that several examinations 
in the years prior to the the 1991 accident found only 
minimal functional loss; none of those examinations indicated 
that the left arm was unusable or that the right arm would 
have to be overused to compensate for functional loss of the 
left arm.

There is also no credible medical or other evidence to 
support the assertion that the left arm went numb (presumably 
from the service-connected left arm disability) and that such 
was implicated in the right arm injury while performing labor 
in January 1991.  There is no credible evidence that the left 
arm condition proximately caused any of the alleged events 
involved in the incident (variously described as heavy 
lumber, falling lumber, falling cabinets, etc.).  No doctors 
who mention the veteran's self-reported history of the 
January 1991 incident have espoused the theory that the left 
arm disability caused him to use his right arm instead of his 
left arm, or overuse or overstretch the right arm because of 
the left arm disability.  In fact, given the absence of 
proven predicate facts concerning the January 1991 incident 
which injured the right arm, there appears to be no basis 
upon which a doctor could give a competent and nonspeculative 
medical opinion implicating the left arm disability.

Finally, the most recent VA examination in 2002 specifically 
found no relationship between the service-connected left arm 
condition and the 1991 right brachial plexus injury.

The weight of the competent evidence demonstrates that the 
veteran's right brachial injury occurred many years after 
service and was not caused by any incident of service, and it 
was not caused or permanently worsened by the service-
connected left arm condition.  The preponderance of the 
evidence is against direct or secondary service connection 
for residuals of a brachial plexus injury of the right arm.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ulnar neuropathy is granted.

Service connection for residuals of a brachial plexus injury 
of the right arm is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

